 READINGHOSPITAL AND MEDICAL CENTERThe Reading Hospital and Medical CenterandDis-trict 1199P,National Union of Hospital and HealthCare Employees,a DivisionofRWDSU, AFL-CIO. Case 4-CA-7237-October 27, 1976-DECISION AND ORDER.BY CHAIRMAN MURPHY ANDMEMBERS-FANNINGAND PENELLOOn May 27,1976, Administrative Law Judge AlvinLieberman issued the attached Decision-in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and General Counsel filed a replybrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section -10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, The Reading Hospitaland Medical Center, Reading, Pennsylvania, its offi-cers, agents, successors, and assigns, shall take theaction set forth in said recommended Order.1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge,It isthe Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products, Inc,91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Administrative Law Judge: The hear-ing in this proceeding, with all parties except the ChargingParty represented, was held before me in Reading, Penn-sylvania, on January 12 and 13, 1976, upon the GeneralCounsel's complaint dated October 31, 1975,1 and Respon-1The complaint was issued pursuant to a charge filed on February 4,1975611dent's 2 answer. In general, the issue litigated was whetherRespondent violated Section 8(a)(1) of the National LaborRelations Act, as amended (Act)? More particularly, thequestions for decision are as follows:--1.Did Sheila Rea, while employed by Respondent, en-gage in conduct falling within the protection of Section 7of the Act?2.Assuming an affirmative answer to the foregoingquestion, was Rea discharged in violation of Section 8(a)(1)of the Act because she engaged in such conduct?Upon the entire record, upon my observation of the wit-nesses and their demeanor while testifying, and having tak-en into account the arguments made and the briefs submit-ted,' I make the- following:FINDINGS OF FACT-I.JURISDICTIONRespondent, a Pennsylvania corporation, is engaged atReading, Pennsylvania, in the operation of a hospital. Dur-ing 1974 Respondent's gross volume of business exceeded$250,000. In the same period Respondent purchased goodsvalued at more than $50,000 from vendors located outsidethe Commonwealth of Pennsylvania. Accordingly, I findthat Respondent is engaged in commerce within the mean-ing of the Act and that the assertion of jurisdiction overthismatter by the National Labor Relations Board (Board)iswarranted.II. INTRODUCTIONBriefly, this case is concerned with Respondent's suspen-sion and discharge of Sheila Rea, an operating room tech-mcian (ORT). The complaint alleges that Rea was sus-pended and discharged "because [she] engaged inconcerted employee, activities for the purpose of opposingthe discontinuance of Respondent's surgical residency pro-gram." Rea's conduct in this regard, the General Counselasserts, was protected by Section 7 of the Act. Accordingly,he argues, Rea's suspension and discharge were violative ofSection 8(a)(1).Respondent contends that Rea's conduct was neitherconcerted nor, if concerted, protected. Furthermore, it isRespondent's position that Rea was discharged for cause;namely, her threat to write a letter to a newspaper whichRespondent had reason to believe would have disparageditshospital, her-excessive absenteeism, and her bad workhabits.2 The name of Respondent appears as amended at the hearing3This section providesSec 8(a). It shall be an unfair labor practice for an employer-- (1) to interfere with, restrain, or coerce employees in the exercise ofthe rights guaranteed in section 7,Sec 7, insofar as relevant, statesSec 7. Employees shall have the right toengage inconcert-ed activities for the purpose of collective bargaining or other mutualaid or protection4Although all the arguments of the parties and the authorities cited bythem, whether appearing in their briefs or made orally at hearing, may notbe discussed in this Decision, each has been carefully weighed and consid-ered226 NLRB No. 99 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.PRELIMINARY FINDINGSAND CONCLUSIONS 5A.` The Surgical Residency Program and Respondent'sOperating Room PersonnelUnder the control of the American College of Surgeons,the American Board of Surgery, the Council on MedicalEducation, and, the American Medical Association, therewas in Respondent's hospital at all materialtimes a surgi-cal residency program (program) in which physicians,knownas surgicalresidents, participated. Its purpose wasto train surgeons. Early in 1975 the foregoing organizationsdecided that the program should be discontinued` in July1975.At all relevant periods there were 14 operating rooms inRespondent's hospital, almost all of which werein use si-multaneously. While surgical procedures were carried on inthese rooms, there were present in addition to the surgeonperforming the operation,nurses6 and, when available, asurgicalresident. In this connection, it was estimated byNancy Feeg, an operating room supervisory nurse, thatabout "90 percent of the operations [performed] during the[existenceof] the residency program were carried on with-out assistanceby a surgical resident."In the absence of a surgical resident, as Feeg furthertestified, it was sometimes necessary when an emergencyarose during a surgery for an ORT to do things ordinarilydone by a surgeon, including "[slipping] a catheter [andmaking] suture . . . if the physician's hands [were] tiedup.B. The Natureof SheilaRea's ActivitiesOn January 26, 1975,7 while ORT's, including SheilaRea,' in Respondent's employ were in the nurses' loungepreparing to go to lunch, they learned that the surgicalresidency program would be abolished in July. All ex-pressed their displeasure over the impending discontin-uance of the program. Among the things they were con-cerned about was the effect the termination of the programwould have on their work.In this respect, Lea testified, she posed the-question of"what would happen in cases of an emergency when verymajor surgery came in, who would take over to assist thesurgeon, if the resident was not there?" Concerning this,Rea and other ORT's feared, as Rea further testified, thatin the absence of a surgical resident during "major surgery[ORT's] might have to go out of the realm of nursing andenter into the realm of practicing medicine [by being re-quired to place] a suture during surgery, [inserting]a cath-eter [, or] put[ing] on -a temporary clamp" to restrain bleed-ing.The ORT's continued to talk about theforegoing mat-ters on their way to, and during, lunch. One suggested cir-culating a petition in the hospital in the hope that thiswould result in saving the program. Rea stated, as MarshaDoermann, an ORT present at the foregoingdiscussion,testified, that "maybe a letter [to a newspaper] might help,"and that she "intended to write sucha letter." 9After lunch on January 26 Rea asked a surgeon, Dr.Ronald Romig, "if," as she recounted, "a petition . . . tothe proper authorities . . . would be of any effect to keepthe residency program established." Romig replied, Rearelated, that "he didn't think so because the decision [toabolish the program] had already been made and he didn'tthink it would be reversible."Having received this advice from Romig, Rea did notcirculate a petition, nor did she ever write a letter to anewspaper concerning the program's termination. Not-withstanding this, ORT's, including Rea, continued thatday and on the next day or two to talk about thediscontin-uance of the program and the effect it would have on theirduties.Respondent contends that Rea did not engage in anyactivity after the ORT's were informed of the abolition ofthe surgical residency program that was either concertedor, if concerted, protected. I do not agree.Concerted activity within themeaning ofSection 7 ofthe Act requires "only a speaker and alistener."Salt RiverValleyWater Users' Association,99 NLRB 849, 853 (1952),enfd. in this respect 206 F.2d 325 (C.A. 9, 1953). Here theactivity was engaged in by several speakersand listeners,all of whom, including Rea, were involvedin discussing theeffect the termination of the program would have on theirwork. Therefore, rejecting Respondent's contention thatRea did not participate in concerted activity, I find that shedid so.Respondent next argues, on two fronts, that Rea's activi-ty, if concerted, was not protected by the Act. In this re-gard Respondent first contends that it had no control overthe object of the ORT's concerted activity-the retentionof the program. For this reason, Respondentstates onbrief, "concerted activities directed toward matters overwhich the employer has no control, do not fall within theprotection of the Act."Respondent's second point is that, the termination of theprogram would have no impact on the work of the ORT'sin the area as to which concern was expressed; namely theenlargement of the ORT's nursing duties to encompass5The purpose of these findings and conclusions is to furnish a frame ofreference within which to consider the facts relating to Respondent's allegedunfair labor practices and to the conclusions to which they may give rise Tothe extent that the contentions of the parties relate to the findings andconclusions made here they will be treated here, although they, as well asthe findings and conclusions,may again be considered in other contexts6 Operating room nurses are classified by Respondent as operating roomtechnicians(ORT's)rAll dates hereinafter mentioned without stating a year fall in 1975BRea's later suspension and discharge are alleged in the complaint ashaving been violative of Sec. 8(a)(1) of the Act9Rea denied saying that she intended to write to a newspaper about theabolition of the program Her denial,however, is contrary to the weight ofthe evidence and is not credited My not believing Rea in this respect shouldnot be taken as an indication by me that she was an untrustworthy witnessThe contrary is the case Rea demeaned herself well on the witness standand impressed me generally as being credible Findings have already beenmade on the basis of her testimony and additional findings will be made onthe same basis"It is no reason for refusing to accept everything that awitness says,because you do not believe all of it,nothing is more commonin all kinds of judicial decisions than to believe some and not all" N L R. BvUniversal Camera Corporation,179 F 2d 749, 754 (C A 2,1950), reversedon other grounds340 U S 474 (1951) READING HOSPITAL AND MEDICAL CENTERfunctions more properly performed by a surgeon.This lackof impact on their working conditions,Respondent argues,likewise deprives the concerted activity engaged in by Reaand other ORT's ofthe Act'sprotection.Assuming the validity of the premises on which the fore-going arguments are based,they are, nevertheless,not welltaken.That Respondent had no-control over the retentionof the program or that its abolition would not have re-quired ORT's to do more than they were doing during theprogram's existence are not determinative of the nature ofthe concerted activity here carried on. Neither its futility inachieving the retention of the program nor Rea's mistakenbelief that the discontinuance of the program would resultinORT's having to perform duties not within a nurse'scompetence are detractive of the protection afforded bySection 7 of theAct to theconcerted activity engaged in byRea and other ORT's "for the purpose of[their]mutualaid" in matters related to their work.It is well settled that the"reasonableness of workers'decisions to engage in concerted activity is irrelevant to thedetermination of whether"such activity is protected by theAct. N.L.R.B. v.Washington Aluminum Co.,370 U.S. 9, 16(1962). Similarly, the Courtheld in an earlier-caseN.L.R.B.v.Mackay Radio & TelegraphCo.,304U.S. 333, 344, that"the wisdom or unwisdom of [employees],their justifica-tion or lack of it" has no bearing on the question of wheth-er they are exercising rights guaranteed in Section 7 of theAct. "To holdotherwise,"the Board stated inBen PekinCorporation,181NLRB 1025(1970), enfd.452 F.2d 205(C.A. 7, 1971), "would severely curtail employees' rights toact on behalf of themselves and their fellow employees."Accordingly,I conclude that the activity engaged in byRea and other ORT's, including Rea's statement that sheintended to write a letter to a newspaper concerning thetermination of the surgical residency program,10 was bothconcerted and protectedby the-Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts Concerning Respondent's Alleged Violations ofSection 8(a)(1) of the ActSheila Rea, a licensed practical nurse, was hired by Re-spondent in October 1970 and assigned to work as anORT. She was suspended on January 30, 1975, and dis-charged- on February 10. As already noted, Rea's suspen-sion and discharge are alleged in the complaint as havingbeen violative of Section 8(a)(1) of the Act.Rea was not a model employee. She was frequently ab-sent and shirked unpleasant duties.As set forth above, on January 26, 1975, Rea and otherORT's learned of the forthcoming termination of the surgi-cal residency program. During their ensuing discussion onthat day concerning this matter Rea stated that she intend-ed to write a letter to a newspaper regarding the program'sabolition.Beyond saying that such "a letter might help," Rea didnot further elaborate on her statement. Nor does it appear10CfWallsManufacturing Company, Inc,137NLRB 1317, 1318-19(1962), enfd 321 F 2d 753 (C.A.D C., 1963), cert denied 375 U.S 923.613that she told anyone at any time what she planned to in-clude in the letter.At one point in the discussion by the ORT's in the nurs-es' lounge on January 26, concerning the program's termi-nation, Rea remarked, as Joan Herb, a head nurse, testi-fied, that Respondent's hospital was "a terrible place towork" and referred to it as "this G.D. place."On January 28, Rea's statement that she intended towrite a letter to a newspaper concerning the discontin-uance of the program was reported to Dr. Herbert John-son, Respondent's acting director of surgery. Fearing thatRea's letter would be derogatory of the hospital, Johnsontold Ronald Schwartz, Respondent's administrative assis-tant for surgical services, that Rea should be directed notto write the letter. Johnson also asked Nancy Feeg, an op-erating room supervisor, to try to dissuade Rea from writ-ing the letter.Following his conversation with Johnson, Schwartz in-formed Thomas Seabourne, Respondent's personnel direc-tor, of Rea's stated intention to write the letter and suggest-ed that Rea be disciplined. Seabourne agreed. Accordingly,on January 30, Rea was suspended.The next day Rea received a letter from Seabourne di-recting her to appear in his office on February 3 for asuspension interview.The interview, which was held as scheduled, consumedabout an hour. A susbstantial portion of this time was giv-en over to Rea's discussion with other ORT's concerningthe discontinuance of the surgical, residency program,Rea's opposition to its termination, and her statement thatshe intended to write to a newspaper. Other subjects werealso covered, including Rea's absences and her objection,voiced about a month earlier, to the installation of achandelier in the hospital's lobby.On February 10, Rea was discharged by Seabourne, Re-spondent's personnel director. Seabourne testified, that"enter[ing] into [his] decision to discharge ... Rea [washer] threat to write the letter to the newspaper." Respon-dent's other reasons for terminating Rea's employment, asstated in its beef, were her "record of bad absenteeism andbad work habits."B. Contentions and Concluding Findings ConcerningRespondent's Alleged Violations of Section 8(a)(1) of theAct"[T]he existence of valid grounds for punitive action[against an employee] is no defense unless such action waspredicated solely on these grounds and not by a desire todiscourage protected activity." 11 This is the situation here.Obviously, Rea's discharge would not have been viola-tive of the Act had it been based solely on her absencesand bad work habits.N.L.R.B. v. T. A. McGahey, d/b/aColumbia Marble Works,233 F.2d 406, 413 (C.A. 5, 1956).But, as made clear by the testimony of Thomas Seabourne,.Respondent's personnel director, Rea's stated intention ofwriting a letter to a newspaper concerning the abolition of11N L.R.B v Fairview Hospital,443 F 2d 1217, 1219 (CA 7, 1971). SeealsoN L R B v- Whitin Machine Works,204 F.2d 883, 885 (C A 1.) 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe surgical residency program was also taken into accountin terminating her employment. Having found that thisstatement fell within the Act's protection, I further findthatRea's discharge contravened Section 8(a)(1) of theAct.Inasmuch as Rea's earlier suspension followed hard onthe heels of her announcement that she intended to writethe letter, I find, additionally, that the suspension was like-wise violative of Section 8(a)(1) of the Act.N.L.R.B. v.Montgomery Ward & Co., Inc.,242 F.2d 497, 502 (C.A. 2,1957), cert. denied 355 U.S. 829.In making these findings I, have carefully considered,and rejected, Respondent's argument that, as,it states onbrief, it "feared being disparaged by ... Rea's letter to thenewspaper" and that "there was,good cause . . . to believethat [in her letter Real would exceed the bounds of proprie-ty and work against the interests of the Hospital." In sup-port of this contention Respondent points to Rea's remarksin the nurses' lounge, while she and other,employees werediscussing the termination of the program, that the hospitalwas a "G.D. place" and a "terrible place to work."However, these comments were madein camera,so tospeak, and there is no evidence showing that Rea intendedto include them in the letter she said she would write to thenewspaper. Nor is there any evidence establishing how Reawould have couched her letter had it actually been written,which is not the case. In these circumstances Respondent'sreliance in suspending and discharging Rea upon its,fear of"being disparaged by .. . Rea's letter" and upon its beliefthat Rea's letter would have "work[ed] against the interestsof the hospital" does not serve to justify Rea's suspensionor dishcarge.12Accordingly, I conclude that by suspending and dis-charging Rea Respondent violated Section 8(a)(1) of theAct.ment to Rea and to make her whole for any loss of earn-ings she may have suffered by reason of her unlawfulsuspension and discharge. Any backpay found to be due toRea shall be computed in accordance with the formula setforth in F.W.Woolworth Company,90 NLRB 289 (1950),and shall include interest in the amount and manner pro-vided inIsisPlumbing & Heating Co.,138NLRB 716(1962).Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning, ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. , -2.The conduct engaged in by -Sheila Rea in connectionwith the termination of the surgical residency program atRespondent's hospital, including her statement of intentionto write a letter to a newspaper in that regard, fell withinthe protection of Section 7 of the Act.3.By suspending and, discharging Sheila Rea for engag-ing in conduct referred to in Conclusion of Law 2, above,Respondent has engaged in, and is engaging in, unfair la-bor practices within the meaning of Section 8(a)(1) of theAct.4.The unfair labor practices engaged in by Respondent,as set forth in Conclusion of Law 3, above, affect com-merce within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 13V. THE,BFFECr OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe unfair labor practices engaged in by Respondent,occurring in connection with its operations described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.VI. THE REMEDYHaving found that Respondent violated Section 8(a)(1)of the Act by suspending-and discharging Sheila,Rea be-cause she engaged in activity protectedby. the- Act, -myrecommended order will require Respondent to cease anddesist from further violations of Section, 8(a)(t) and to- takesuch affirmative action as will effectuate the policies of theAct.: In this connection,my recommended order will re-quireRespondent to offer immediate and full reinstate-i2CfSalt RiverValleyWater Users'Association,supraat 854The Respondent, The Reading Hospital and MedicalCenter, Reading, Pennsylvania, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Discharging, suspending, taking any other discipli-nary action against,-or in any manner affecting adverselythe hire or tenure of employment or any term or conditionof employment of, employees for engaging in any activityprotected by, or guaranteed in, Section 7 of the NationalLabor Relations Act, as, amended,(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, loin, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the National La-13 In the event no exceptions are filed, as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board the findings,conclusions, and Order herein shall, as provided in Sec 102.48 of the Rulesand Regulations, be adopted by the Board and become its findings, conclu-sions, and Order, and all objections thereto shall be deemed waived for allpurposes. READING HOSPITAL AND MEDICAL CENTERbor Relations Act, as amended,or to refrain from any orall such activities,except to the extent that such right maybe affected by an agreement requiring membership in alabor organization as a condition of employment in con-formity with Section 8(a)(3) of said Act.2.Take the following affirmative action which, it isfound,will effectuate the policies of the National LaborRelations Act, as amended:(a)Offer to Sheila Rea immediate and full reinstatementto her former position,or, if such position no longer exists,to a substantially equivalent position, without prejudice toher seniority or other rights or privileges and make herwhole,in the manner set forth in the section of this Deci-sion entitled"The Remedy," for any loss of earnings shemay have suffered by reason of her unlawful suspensionand discharge.(b) Preserve and, upon request,make available to theBoard or its agents, for examination and copying,all pay-roll records, social security payment records,timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its premises in Reading,Pennsylvania, copiesof the attached notice marked"Appendix."14Copies ofsaid notice,on forms provided by the Regional Directorfor Region 4, after being duly signed by Respondent's rep-resentative,shall be posted by Respondent immediatelyupon receipt thereof,and be maintained by it for 60 con-secutive days thereafter,in conspicuous places, includingall places where notices to employees are cutomarily post-ed. Reasonable steps-shall be taken by Respondent to in-sure that said notices are not altered,defaced,or coveredby any other material.(d)Notify the Regional Director for Region 4, in writ-ing, within 20 days, from the date of this Order, what stepshave been taken to comply herewith.14 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIX615NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing before an Administrative Law Judge, atwhich all parties had the opportunity to present evidenceand arguments, it has been decided that we have violatedtheNational Labor Relations Act. We have, therefore,been ordered to post this notice and carry out its terms.WE WILL NOT in any way interfere- with any rightgiven employees by the National Labor Relations Act.WE WILL NOT fire or suspend any employee,or other-wise discipline any employee,or take any unfavorableaction against any employee for doing any of the fol-lowing things:1.Taking part in any activity to protest any workingcondition.2.Taking part in any activity to get better workingconditions.3.Objecting to, or taking part in any activity protest-ing, the initiation or discontinuance of any programbelieved to affect employees'working conditions.4.Writing a letter to a newspaper,or saying that sucha letter would be written,to protest any workingcondition,to get better working conditions,,or toprotest the initiation or discontinuance of any pro-gram believed to affect employees' working condi-tions.As it has been decided that we suspended and firedSheila Rea because she said she would write a letter toa newspaper protesting the discontinuance of the sur-gical residency program which she believed would af-fect the working conditions of operating room`techni-cians WE WILL immediately offer to take Sheila Reaback to work for us as an operating -room technician.WE WILL pay to Sheila Rea any wages she lost be-cause we suspended and discharged her.THE READING HOSPITAL AND MEDICAL CENTER